Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 14-18, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser (2002/0038522).
Houser shows An article of footwear comprising:
an upper (58); and
a sole (formed by 42, 44, and 6 and other elements) coupled to the upper, the sole comprising one or more elongate shape memory components (44) forming a midsole, wherein the one or more elongate shape memory components bow downwardly from the upper to define a cavity (see areas at 46 in figures 6a and 6b) between the upper and the one or more elongate shape memory components (the cavity 46 is located between the upper which would be located above the elements shown in figure 6a and 6b and the bottom of the cavity formed by elements 44), and
wherein the upper forms a top boundary (as discussed above) of the cavity as claimed.
In reference to claim 2, Houser teaches the use of nickel Titanium see paragraph [0029].
In reference to claims 3 and 4, Houser teaches the use of a frame/covering (6) as claimed.
In reference to claim 5, element 6 is disposed in the cavity.

In referenced to claims 8 and 15, Houser shows An article of footwear comprising:
one or more shape memory components (44) shaped to form a bottom of a midsole (see figs 6a-6b); and a base (42 and/or 6) disposed above and receiving the one or more shape memory components;
wherein the one or more shape memory components (44) bow downwardly (see figs 6a-6b) from the base (42 and/or 6) to define a cavity (shown in figures 6a-c at number 46) between the one or more shape memory components and the base, and
wherein the one or more shape memory components form a bottom boundary
of the cavity (see figures 6a-b) as claimed.
	In reference to claim 9 Houser teaches the use of a frame/covering (6) as claimed.
	In reference to claim 10 Houser teaches the use of foam for a base see paragraph [0032].
	In reference to claim 11, Houser teaches providing an upper (58) attached to the base (42 and 6).
	In reference to claim 12, Houser teaches the use of nickel Titanium see paragraph [0029].
	In reference to claim 14, elements 44 are considered to be ribbon-shaped.
 	In reference to claim 15 Houser teaches the method of forming the footwear as noted above.
	In reference to claim 16, the method of Houser is considered to be an additive process inasmuch as applicant has claimed such in that the elements are added together to form the footwear.
	In reference to claim 17, see figure 6b which shows such a cavity.
	In reference to claim 18, see figure 6a which shows a base (42) with holes (at 46).
	In reference to claim 20, the elements 44 are considered to be arranged in a transverse direction in that there is one arranged medial and then one arrange transverse to the medial one on the lateral side.
	In reference to claim 21, see figure 6a.
Claim(s) 1, 3-5, 8-11, 13, 15, 16, 18-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver, III (2003/0188455).
Weaver, III shows An article of footwear comprising:
an upper (16 and 34); and
a sole (formed by 50, 36, 22, 24, and other elements) coupled to the upper, the sole comprising one or more elongate shape memory components (22 and 24) forming a midsole, wherein the one or more elongate shape memory components bow downwardly from the upper to define a cavity (see area below 34 in figures 2A and 2B) between the upper and the one or more elongate shape memory components, and
wherein the upper forms a top boundary (at 34) of the cavity as claimed.
		In reference to claim 3, Weaver, III teaches a frame/covering (50).
		In reference to claim 4, see paragraph [0053] which discusses embedding portion 22 and 24.
		In reference to claim 5, see element 36.
In reference to claims 8 and 15, Weaver, III shows An article of footwear comprising:
one or more shape memory components (22 and 24) shaped to form a bottom of a midsole (see figs 2- 2B); and a base (50) disposed above and receiving the one or more shape memory components;
wherein the one or more shape memory components (22 and 24) bow downwardly (see figs 2-2B) from the base (50) to define a cavity (the cavity is filled by element 36) between the one or more shape memory components and the base, and
wherein the one or more shape memory components form a bottom boundary
of the cavity (see figures 2-2B) as claimed.
In reference to claim 9, Weaver, III teaches the use of a frame/covering (36) as claimed.
	In reference to claim 10, Weaver, III teaches the use of foam for a base see paragraph [0057].
	In reference to claim 11, Weaver, III teaches providing an upper (16) attached to the base (50).
	In reference to claim 13, elements 22 and 24 are considered to be wire.
 	In reference to claim 15, Weaver, III teaches the method of forming the footwear as noted above.
	In reference to claim 16, the method of Weaver, III is considered to be an additive process inasmuch as applicant has claimed such in that the elements are added together to form the footwear.
	In reference to claims 18 and 19, see figures 1-2B which shows a base (50) with holes (where elements 22 and 24 are located).
	In reference to claim 20, the elements 22 and 24 are considered to be arranged in a transverse direction in that there is one arranged medial and then one arrange transverse to the medial one on the lateral side.
	In reference to claim 22, see figures 2A and 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver, III in view of Houser.
Weaver, III as discussed above shows footwear substantially as claimed except for the exact material for the memory components.  Houser teaches making shape memory components from nickel titanium (see paragraph [0029]).  It would have been obvious to use nickel titanium as taught by Houser for the shape memory components of Weaver, III to provide durability, strength, and optimum performance.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732